Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grinchnik et al. (US 20080154811 A1) in view of Smits et al. (US 20100049340 A1) and further in view of Rosario et al. (US 20080177681 A1)
Regarding claim 1
Grinchnik teaches 
- An apparatus for selecting a subset of independent variables from a plurality of independent variables to predict a dependent variable, ([0046] “Processor 202 may select input parameter 302 as a desired subset of input variables such that the mahalanobis distance between the normal data set and the abnormal data set is maximized or optimized.”)
- the apparatus comprising: a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer- readable program code to cause the apparatus to at least: ([0018] “memory … processor … software”)
- iteratively perform runs of genetic programming on groups of independent variables from the plurality of independent variables, including for an iteration of a plurality of iterations ([0047] “This searching process may continue until the genetic algorithm converges and a desired subset of input variables (e.g., input parameters 302) is selected.”; “continue … until … converges” reads on “iteratively perform runs”)
- select the subset of independent variables from [[the aggregate ranking]] of the plurality of independent variables, and according to selected optimization criterion. ([0046] “Processor 202 may select input parameter 302 as a desired subset of input variables such that the mahalanobis distance between the normal data set and the abnormal data set is maximized or optimized.” [0067] “Processor 202 may determine the qualification of a specific value of an input parameter based on the comparison between the specific value and the range of the input parameter.”; “based on the comparison between the specific value and the range of the input parameter” reads on “optimization criterion”)
Grinchnik does not distinctly disclose
- access a multivariate time series including observations of data, 
each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable
- randomly generate a population of computer programs from a group of independent variables selected from the plurality of independent variables, and primitive functions selected from a library of primitive functions, to predict the dependent variable 
- iteratively transform the population of computer programs into new generations of the population of computer programs
However, Smits teaches
- access a multivariate time series including observations of data, 
each of the observations of data including or indicating values of the plurality of independent variables, and a value of the dependent variable ([0023] “The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables.”; “input variable” reads on “independent variable” and “output variable” reads on “dependent variable”)
- randomly generate a population of computer programs from a group of independent variables selected from the plurality of independent variables ([0049] “Various other parameters may be used to set up the initial population of candidate algorithms. For example, when the initial population is generated randomly, the probability for selecting a function as a node may be specified”), and primitive functions selected from a library of primitive functions, to predict the dependent variable ([Fig. 5][0075] “A set of functions to use for the genetic programming was selected from a menu of available functions, as shown in FIG. 5 (with the selected functions indicated by checkmarks”)
- iteratively transform the population of computer programs into new generations of the population of computer programs, ([0024] “To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations.”; “algorithm” reads on “computer program”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variable selection of Grinchnik with the genetic programming iteration of Smits in order to achieve optimization with accuracy. ([0027] “By developing the predictive algorithm in this way, the predictive algorithm may be optimized with respect to accuracy, complexity, and smoothness.”)
	The combination of Grinchnik and Smits does not appear to distinctly disclose
- including sub-rankings of the group of independent variables based on a quantitative fitness of respective computer programs in the population of computer programs and the new generations of the population of computer programs to predict the dependent variable, the quantitative fitness being determined according to selected fitness criterion; 
- produce a ranking of the group of independent variables from the sub- rankings of the group of independent variables; 
- aggregate ranking
- produce an aggregate ranking of the plurality of independent variables from the ranking of the group of independent variables over the plurality of iterations
However, Rosario teaches
- including sub-rankings of the group of independent variables based on a quantitative fitness of respective computer programs in the population of computer programs and the new generations of the population of computer programs to predict the dependent variable, the quantitative fitness being determined according to selected fitness criterion; ([0010] “The fitness of each group is determined by the quantified divergence of the naïve Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence.
[0057] Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for non-differentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation”)
- produce a ranking of the group of independent variables from the sub- rankings of the group of independent variables; ([0010] “The fitness of each group is determined by the quantified divergence of the naïve Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence.”)
- aggregate ranking; produce an aggregate ranking of the plurality of independent variables from the ranking of the group of independent variables over the plurality of iterations ([0058] “merging the parent groups and children groups; assigning a fitness value of each group based on divergence value; ranking the groups by fitness values;”; “merging … ranking…” reads on “aggregate ranking”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variable selection of Grinchnik and Smits with the ranking production of Rosario in order to achieve improvement in estimation. ([0009] “A business decision estimate can be improved by mining transaction data for predictor trends in the target area.”)
Regarding Claim 2
	The combination of Grinchnik, Smits and Rosario teaches all of the limitations of claim 1 as cited above and Smits further teaches
wherein the apparatus being caused to iteratively transform the population of computer programs includes for a first sub-iteration of a plurality of sub-iterations, the apparatus being caused to: 
- execute the population of computer programs over values of the group of independent variables for each of the observations of data to produce predictions of the dependent variable;  ([0023-0024] “The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables. … Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables;”; “algorithms may be evaluated” reads on “execute the population of computer programs”; “historical data” reads on “observations of data”; “input variable” reads on “independent variables” and “output variable” reads on “dependent variables”;)
- determine the quantitative fitness of the respective computer programs in the population of computer programs according to the selected fitness criterion, and based on the predictions and the value of the dependent variable; ([0024] “Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables;”;)
- generate a first new generation of the population of computer programs for a second sub-iteration of the plurality of sub-iterations, from the population of computer programs, according to an evolutionary algorithm, and based on the quantitative fitness. ([0024] “To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations. Within each generation, the candidate algorithms may be evaluated based on various fitness criteria.”)
	Same motivation as claim 1.
Rosario further teaches
- produce a first sub-ranking of the group of independent variables based on the quantitative fitness; ([0010] “The fitness of each group is determined by the quantified divergence of the naïve Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence.” [0057] “Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for non-differentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation”)
	Same motivation as claim 1.

Regarding Claim 3
	The combination of Grinchnik, Smits and Rosario teaches all of the limitations of claim 1 as cited above and Smits further teaches
wherein the apparatus being caused to iteratively transform the population of computer programs includes for a sub-iteration of a plurality of sub-iterations, the apparatus being caused to: 
- execute a new generation of the population of computer programs from a preceding sub-iteration of the plurality of sub-iterations, over values of the group of independent variables for each of the observations of data to produce predictions of the dependent variable;  ([0023-0024] “The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables. … Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables;”; “algorithms may be evaluated” reads on “execute the population of computer programs”; “historical data” reads on “observations of data”; “input variable” reads on “independent variables” and “output variable” reads on “dependent variables”;)
- determine the quantitative fitness of the respective computer programs in the new generation of the population of computer programs according to the selected fitness criterion, and based on the predictions and the value of the dependent variable; ([0024] “Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables;”;)
- generate a next new generation of the population of computer programs for a second sub-iteration of the plurality of sub-iterations, from the population of computer programs, according to an evolutionary algorithm, and based on the quantitative fitness. ([0024] “To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations. Within each generation, the candidate algorithms may be evaluated based on various fitness criteria.”)
	Same motivation as claim 1.
Rosario further teaches
- produce a sub-ranking of the group of independent variables based on the quantitative fitness; ([0010] “The fitness of each group is determined by the quantified divergence of the naïve Bayes score, wherein a ranking the groups by fitness is made, from highest to lowest divergence.” [0057] “Generally, this methodology consists of building blocks, which are recombined to create new solutions, which use a measurable fitness criteria to find solutions for non-differentiable fitness functions employing the simple operators from genetics, e.g. natural selection, crossover, and mutation”)
	Same motivation as claim 1.

Regarding Claim 4
	The combination of Grinchnik, Smits and Rosario teaches all of the limitations of claim 1 as cited above and Smits further teaches
- wherein the selected fitness criterion includes accuracy, correlation or error rate of predictions of the dependent variable from the respective computer programs relative to values of the dependent variable from the observations of data. ([0011] “The at least three fitness criteria include: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the first-set measurements of the at least one output variable based on the corresponding first-set measurements of the input variables”)
	Same motivation as claim 1.	

Regarding Claim 10
Claim 10 is a method claim corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. 

Regarding Claim 11
Claim 11 is a method claim corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding Claim 12
Claim 12 is a method claim corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding Claim 13
Claim 13 is a method claim corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Regarding Claim 19
Claim 19 is a computer-readable storage medium claim corresponding to the
methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 1. 

Regarding Claim 20
Claim 20 is a computer-readable storage medium claim corresponding to the
methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 2.

Regarding Claim 21
Claim 21 is a computer-readable storage medium claim corresponding to the
methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 3.

Regarding Claim 22
Claim 22 is a computer-readable storage medium claim corresponding to the
methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 4. 

Claims 5-9, 14-18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grinchnik in view of Smits in view of Rosario and further in view of Carini et al. (US 20180079532 A1)

Regarding Claim 5
	The combination of Grinchnik, Smits and Rosario teaches all of the limitations of claim 1 as cited above but it does not distinctly disclose:
- wherein the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors.
	However, Carini teaches
- wherein the plurality of independent variables are a plurality of environmental conditions measurable by a plurality of sensors, and the values of the plurality of independent variables are measurements of the plurality of environmental conditions from the plurality of sensors, and wherein the aggregate ranking of the plurality of independent variables is an aggregate ranking of the plurality of sensors, and the apparatus being caused to select the subset of independent variables includes being caused to select a subset of sensors from the plurality of sensors. ([0004] “A method of performing structural health monitoring includes determining a first set of conditions for which it is desirable to perform a structural interrogation of a first component; collecting, using a plurality of sensors, a collection of monitored data regarding at least one environmental variable; detecting, by a controller, the first set of conditions based on the monitored data; and performing a first structural interrogation of the first component based on the detected first set of conditions”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variable selection of Grinchnik, Smits and Rosario with the environmental sensor data of Carini in order to achieve automatically running performance of monitoring. ([0009] “A system and method is disclosed herein for automatically performing structural monitoring for aircraft components.”)

Regarding Claim 6
	The combination of Grinchnik, Smits, Rosario and Carini teaches all of the limitations of claim 5 and Grinchnik further teaches
- wherein the selected optimization criterion includes a number of sensors in the subset of sensors, or one or more quantitative properties that define sensors of the plurality of sensors. ([0078] “When optimizing virtual sensor process model 304, a desired operation accuracy range may be introduced to derive an input space for input parameters 302 such that the desired operation accuracy may be achieved.”; “operation accuracy” reads on “quantitative properties that define sensors”)

Regarding Claim 7
	The combination of Grinchnik, Smits, Rosario and Carini teaches all of the limitations of claim 6 and Grinchnik further teaches
- wherein the one or more quantitative properties that define the sensors of the plurality of sensors include cost, weight, power consumption, reliability, maintainability, or complexity of installation. ([0078] “When optimizing virtual sensor process model 304, a desired operation accuracy range may be introduced to derive an input space for input parameters 302 such that the desired operation accuracy may be achieved.”; “operation accuracy” reads on “reliability”)

Regarding Claim 8
	The combination of Grinchnik, Smits, Rosario and Carini teaches all of the limitations of claim 5 and Carini further teaches
- wherein the observations of data are observations of flight data for plurality of flights of an aircraft, for each flight of which the measurements of the plurality of environmental conditions are measurements recorded during the flight by an airborne flight recorder from the plurality of sensors onboard the aircraft.. . ([0004] “A method of performing structural health monitoring includes determining a first set of conditions for which it is desirable to perform a structural interrogation of a first component; collecting, using a plurality of sensors, a collection of monitored data regarding at least one environmental variable;” [0009] “A system and method is disclosed herein for automatically performing structural monitoring for aircraft components. … The conditions may represent, for example, a ground condition or other condition in which the component is experiencing very little stress, or may represent an operational condition, such as an in-flight condition, in which the component is under heavy stress. A set of on-board sensors may be utilized to provide sensed environmental variables to a computer system that is utilized to detect the desired set of conditions.)
	Same motivation as claim 5.

Regarding Claim 9
	The combination of Grinchnik, Smits, Rosario and Carini teaches all of the limitations of claim 8 and Carini further teaches
- wherein the value of the dependent variable is an indication of a condition of the aircraft or one or more parts of the aircraft ([0009] “A system and method is disclosed herein for automatically performing structural monitoring for aircraft components. … The conditions may represent, for example, a ground condition or other condition in which the component is experiencing very little stress, or may represent an operational condition, such as an in-flight condition, in which the component is under heavy stress.”)
Grinchnik further teaches
- the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: 
 select the subset of sensors as a set of features for use in building a machine learning model to predict the condition of the aircraft or one or more parts of the aircraft; ([0042] “That is, input parameters 102 may be a subset of the input variables, and only selected input variables may be included in input parameters 302.”; [0034] “For example, virtual sensor process model 304 may be a neural network based mathematical model that is trained to capture interrelationships between input parameters 302 and output parameters 306”)
- build the machine learning model using a machine learning algorithm, the set of features, and a training set; ([0035] “Virtual sensor process model 304 may be trained and validated using data records collected from a particular engine application for which virtual sensor process model 304 is established. That is, virtual sensor process model 304 may be established and/or operated according to particular rules corresponding to a particular type of model using the data records, and the interrelationships of virtual sensor process model 304 may be verified by using part of the data records.”)
- output the machine learning model for deployment to predict and thereby produce predictions of the condition of the aircraft or one or more parts of the aircraft for additional observations of the flight data that exclude the indication of the condition of the aircraft or one or more parts of the aircraft. ([0054] “Once trained and validated, virtual sensor process model 304 may be used to predict values of output parameters 306 when provided with values of input parameters 302.”)


Regarding Claim 14
Claim 14 is a method claim corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. 

Regarding Claim 15
Claim 15 is a method claim corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. 

Regarding Claim 16
Claim 16 is a method claim corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. 

Regarding Claim 17
Claim 17 is a method claim corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. 

Regarding Claim 18
Claim 18 is a method claim corresponding to the methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. 

Regarding Claim 23
Claim 23 is a computer-readable storage medium claim corresponding to the
methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 5. 

Regarding Claim 24
Claim 24 is a computer-readable storage medium claim corresponding to the
methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 6.

Regarding Claim 25
Claim 25 is a computer-readable storage medium claim corresponding to the
methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 7.

Regarding Claim 26
Claim 26 is a computer-readable storage medium claim corresponding to the
methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 8.

Regarding Claim 27
Claim 27 is a computer-readable storage medium claim corresponding to the
methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for
the same reasons as given in the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westbury et al. “Using genetic programming to discover nonlinear variable interactions” discloses finding the correlation of variables by genetic programming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129